                   Case 1:20-mc-91425 Document 1 Filed 08/28/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


FANNIE MAE,                       §
                                  §
      Plaintiff,                  §
                                  §
v.                                §
                                  §                  Misc. No. 20-91425
CAPITAL SENIOR LIVING PROPERTIES §
2 – GRAMERCY, INC., CSL BRIDLE    §
BROOK, LLC, CSL CANTON GA, LLC,   §                  CIVIL NO. 3:20-CV-2395-K
CSL CHARLESTOWN, LLC, CSL         §                  (Pending in the Northern District of Texas,
DILLON POINTE SC, LLC, CSL FORT   §                  Dallas Division)
WAYNE LLC, CSL HARBOR COURT,      §
LLC, CSL MIDDLETOWN, LLC, CSL     §
OSHKOSH, LLC, CSL PEACHTREE LLC, §
CSL PLAINFIELD, LLC, CSL RICHMOND §
HEIGHTS, LLC, CSL ROANOKE, LLC,   §
CSL WHITCOMB HOUSE, LLC, TRIAD    §
SENIOR LIVING III, L.P.,          §
                                  §
      Defendants.                 §


                        NOTICE OF FILING PURSUANT TO 28 U.S.C. § 754

         Michael F. Flanagan, court-appointed Receiver for Defendants Capital Senior Living

Properties 2-Gramercy, Inc., CSL Bridle Brook, LLC, CSL Canton GA, LLC, CSL Charlestown,

LLC, CSL Dillon Pointe SC, LLC, CSL Fort Wayne LLC, CSL Harbor Court, LLC, CSL

Middletown, LLC, CSL Oshkosh, LLC, CSL Peachtree LLC, CSL Plainfield, LLC, CSL

Richmond Heights, LLC, CSL Roanoke, LLC, CSL Whitcomb House, LLC, Triad Senior

Living, L.P. (together, “Defendants”) in the above-captioned matter pending in the United States

District Court for the Northern District of Texas, Dallas Division, files a copy of the following

documents pursuant to 28 U.S.C. § 754:



                                               -1-
4810-6216-0841.1
                   Case 1:20-mc-91425 Document 1 Filed 08/28/20 Page 2 of 2




         Exhibit 1:       Complaint (Dkt. 1 in 3:20-cv-2395-K); and

         Exhibit 2:       Agreed Order Appointing Receiver (Dkt. 8 in 3:20-cv-2395-K).



         Respectfully submitted this 28th day of August, 2020.

                                               s/ Jeffrey D. Sternklar
                                               Jeffrey D. Sternklar (BBO #549561)
                                               JEFFREY D. STERNKLAR LLC
                                               26th Floor
                                               225 Franklin Street
                                               Boston, MA 02110

                                               E-mail: jeffrey@sternklarlaw.com
                                               Phone: 617-207-7800
                                               Fax:    617-507-6530


                                               GRAY REED

                                               By: /s/ Jason S. Brookner
                                                  JASON S. BROOKNER
                                                  Texas State Bar No. 24033684
                                                  LYDIA R. WEBB
                                                  Texas State Bar No. 24083758
                                                  LONDON ENGLAND
                                                  Texas State Bar No. 24110313

                                               1601 Elm Street, Suite 4600
                                               Dallas, Texas 75201
                                               Telephone: (214) 954-4135
                                               Facsimile: (214) 953-1332
                                               Email:      jbrookner@grayreed.com
                                                           lwebb@grayreed.com
                                                           lengland@grayreed.com

                                               COUNSEL TO MICHAEL F. FLANAGAN,
                                               RECEIVER




                                                 -2-
4810-6216-0841.1
